Title: From George Washington to Major General Joseph Spencer, 3 March 1777
From: Washington, George
To: Spencer, Joseph



Sir
Morris Town March 3d 1777

I have received your favour of the 16th Ultimo. With regard to the want of money of which you speak, I imagine your difficulties will be shortly removed, as a sum of money has lately passed through, for each of the eastern states, which is no doubt to be principally applied to the purposes of the army and to the carrying on those operations, which are in contemplation.

The enterprize you have in view is of very great importance, and must be not a little hazardous; and as it may be productive of consequences importantly beneficial; so it may be attended with effects the most importantly injurious. It ought to be well considered before it is undertaken, and, unless after a deliberate survey of circumstances, there appears to be a moral certainty of success, I should wish the project might be abandoned and that you would content yourself with confining them within their present limits. I have given you my sentiments fully on this subject, in a former letter to which I refer you. I have written to Massachusetts and New Hampshire, desiring them to forward their troops with all speed to Ticonderoga; and to have them innoculated there, and I have also desired that Rhode Island & Connecticut might have theirs innoculated, as they are inlisted, & in all respects got ready as soon as possible for the field. In case you should adopt the defensive plan, you will please to forward this purpose, by having the same thing done with those, which are or shall be collected under your command in the most prudent and convenient manner: I mean such as are Continental troops. I am sir Your most humble servant.
